DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claim 2 is objected to because of the following informalities: In claim 2, on line 2, 

“confirms” appears to be misspelled and should be changed to -- conforms-- .  Appropriate 

correction is required.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 

paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 

112, the applicant), regards as the invention. In claim 1, on line 6, “the therapeutic pad”,00 on 

line 7, “the inside” and “the glove” and on line 8, “the pad”; in claim 2, on line 1, “the sleeve”; in 

claim 3, on lines 1-2, “the at least one therapeutic pad”; in claim 4, on line 1, “the therapeutic 

material” and on line 2, “the flexible sleeve”; in claim 5, on line 1, “at least one pad” and in 







claim 6, on lines 2-3, “the reversible compression glove” is indefinite since it lacks proper 

antecedent basis. Correction is required.   


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Koby et al. (US 

2005/0273030). Kody et al. (hererinafter Koby) discloses a flexible ambidextrous compression 

glove sleeve made of spandex fitted about the body, subparagraph 20 and at least one non-

removable therapeutic pad (26) adapted to fit therewithin such that it is not removed when 

reversed and worn on the hand, subparagraph 21, lines 27-30. 5 The non-removeable therapeutic 

pad (26) inclusive of foam, gel material is contoured to fit at least a portion of an anatomical 

structure of the hand when positioned within a retaining element/pocket (40), subparagraph 20 

and as shown in figures 1 and 2 and covered with a flexible lining material that can  be non-

removably attached to the inside of the glove in a manner to allow a 10hand to be inserted above or 








below the pad whether worn on the right hand or left hand, subparagraphs 20-21.  However, 

Koby does not discloses the a  flexible ambidextrous compression glove sleeve with the pad 

being covered by a breathable material. 



	Subparagraph 20 of Koby discloses the pad being covered by cotton like, lining or other 

material. Therefore, it would have been obvious to one skilled in the art before the effective date 

of the claimed invention that the discloses a flexible ambidextrous compression glove sleeve of 

Kody include but not limited to the lining being breathable, etc. so that the hands are kept dry 

and moisture free when worn for extended durations or depending on end use thereof.   
 
	With regard to claim 3, it would have been obvious to one skilled in the art before the 

effective date of the claimed invention that the non-removable therapeutic pad made of gel of 

Kody can include but not limited to a thermal energy storage phase change material, etc. so that 

desired areas of the hand/wrist are kept comfortable or depending on the end use thereof.  

	Further, with regard to claim 6, it would have been obvious to one skilled in the art 

before the effective date of the claimed invention that the discloses a flexible ambidextrous 

compression glove sleeve of Kody include but not limited to a double fourchette seam and gusset 

along the lateral sides thereof, etc. so that the device that is turned inside-out/reversible, 



 
 





Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure. Prior art references cited on PTO-892 discloses an ambidextrous glove.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 









information about Patent Center and https://www.uspto.gov/patents/docx for information about 

filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 23, 2022						  /TAJASH D PATEL/                                                                                                  Primary Examiner, Art Unit 3732